Exhibit 10.1

CONTRACT SERVICES AGREEMENT

This Agreement is made as of August 2, 2006 by and between Morningstar, Inc.,
hereinafter referred to as “Morningstar” and Mike Henkel, hereinafter referred
to as “Contractor” and shall become effective October 1, 2006.

1.             SERVICES TO BE PROVIDED

For a period of nine (9) months, beginning October 1, 2006, Contractor is hereby
retained to perform Consulting services for Morningstar’s Ibbotson Advice and
Consulting business from time to time on a limited basis and at mutually agreed
times.

2.             FEE

For all services rendered by Contractor under this Agreement, Morningstar shall
pay Contractor a fee of $11,111 dollars per month on the first business day of
the month for each of the nine (9) months of the term hereof.  Contractor shall
be respon­sible for payment of all state and federal taxes in connection with
performance of the services and receipt of compensation under this Agreement. 
Contractor will not be an employee of Morningstar and will not be entitled to
any pay, benefits or other perquisites of employment that may be provided to
Morningstar employees.

Contractor shall be responsible for the provision of routine supplies and
payment of routine expenses incurred in connection with providing services under
this Agreement.  Reasonable non-routine expenses incurred on behalf of
Morningstar such as out-of-town travel and long-distance telephone charges shall
be reimbursed if approved in advance and supported by appropriate documentation.


--------------------------------------------------------------------------------




 3.            INDEPENDENT CONTRACTOR STATUS

Contractor is retained by Morningstar only for purposes and to the extent set
forth in this Agreement, and nothing in this Agreement shall be considered to
create the relationship of employer and employee between the parties upon the
effectiveness hereof.  Contractor shall be deemed at all times to be an
independent contractor and neither party has the authority to bind the other to
any third person or to otherwise act in any way as the represen­tative of the
other, unless otherwise expressly agreed to in writing signed by both parties
hereto.

 It is understood and agreed that Contractor has full dominion and control over
the means by which the services are to be performed under this Agreement and
that any approval by Morningstar of plans, methods or techniques or evaluation
of the quality of services being provided shall not be construed to alter the
independent contractor status.

4.             OTHER WORK

Contractor may undertake for remuneration such other work, contracts or
arrangements as the Contractor deems desirable provided that it does not
materially interfere with the provision of services under this Agreement.

5.             CUSTOMER CONTACT

All contact between Contractor and Morningstar customers or prospective
customers in connection solely with the provision of services hereunder will be
conducted through or with the prior approval of Morningstar’s CEO or COO.


--------------------------------------------------------------------------------




6.             RESTRICTIVE COVENANTS.

Contractor acknowledges and agrees that the covenants described in this
paragraph are essential terms of this Agreement and are necessary for the
protection of the business interests of Morningstar, including but not limited
to its Confidential Information and customer relationships, and that these
covenants do not place undue restraint on Contractor’s livelihood.

Non-Competition. While Contractor is providing services under this Agreement,
Contractor will not engage directly or indirectly in the Prohibited Business. 
The term “Prohibited Business” shall mean (i) providing 401(k) investment advice
services to plan providers as an independent expert and (ii) providing asset
allocation and fund selection services to mutual fund of funds as an independent
consultant.  The limitations set forth in this Paragraph shall be applicable to
Contractor acting as a proprietor, partner, joint venture, shareholder (other
than as a shareholder of not more than 1% of the equity of any publicly traded
company held for investment purposes only), as a lender or bond or debenture
holder, as a consultant or adviser, or in any other capacity of or with any
corporation, association or other entity, or as an agent or representative of
any of the foregoing.

Non-Disclosure of Confidential Information.  Contractor agrees not to use or
disclose any Confidential Information concerning the business or affairs of
Morningstar or any Morningstar customer unless required to do so by a court of
competent jurisdiction.  Confidential Information includes, without limitation,
information concerning existing and prospective customers, existing and
prospective marketing plans and activities, financial information, business
plans, trade secrets, and other non-public information.  Confidential
Information further includes, without limitation, Confidential Information
acquired by Morningstar by virtue of its acquisition of Ibbotson Associates.


--------------------------------------------------------------------------------




Solicitation of Employees.  Contractor agrees that during the term of this
Agreement, Contractor will not solicit any employee of Morningstar to cease
employment with Morningstar.

Contractor acknowledges that full compliance with all of the covenants set forth
in this paragraph is necessary to protect Morningstar’s valuable business
interests, including but not limited to the customer relationships, goodwill,
and Confidential Information that Morningstar acquired by virtue of its
acquisition of Ibbotson.  Contractor further acknowledges that his failure to
comply with these restrictive covenants may damage Morningstar in a manner for
which there will be no adequate remedy at law.  Therefore, in the event of a
breach of any of these covenants, Contractor acknowledges and agrees that
Morningstar may be entitled to injunctive relief and Morningstar may further be
entitled to such other relief, including money damages, as may be deemed
appropriate by a court of competent jurisdiction or an arbitrator.  If any court
should at any time find any one of these covenants to be unenforceable or
unreasonable as to scope, territory or period of time, then the scope, territory
or period of time of the covenant shall be that determined by the court to be
reasonable, and the parties hereby agree that the court has the authority to so
modify any of these covenants as necessary to make the covenant enforceable.

7.             AUTHORIZATION.

Contractor does not have authority to bind Morningstar to any contracts or
commitments with a monetary value in excess of one hundred dollars ($100.00)
without prior approval of Morningstar’s CEO, CFO or COO and agrees not to create
any such obligation for Morningstar or bind or attempt to bind Morningstar upon
the effectiveness of this Agreement.

8.             GOVERNING LAW.

This agreement is to be executed in the State of Illinois and shall be
interpreted, construed and enforced under the laws of the State of Illinois.


--------------------------------------------------------------------------------




9.             SEVERABILITY. The terms and provisions of this agreement shall be
deemed separable, so that if any term or provision is deemed to be invalid or
unenforceable, such term or provision shall be deemed deleted or modified so as
to be valid and enforceable to the full extent permitted by applicable law.

10.          ENTIRE AGREEMENT.

The terms of this Agreement constitute the entire agreement between Contractor
and Morningstar with respect to the subject matter hereof, and supersede any
prior agreement, whether oral or written, between Contractor and Morningstar
respect to the subject matter hereof.  Any amendment or modification hereto must
be made in writing.

11.          ARBITRATION.  In the event that a dispute arises with respect to
the application or interpretation of this agreement, the parties agree to submit
such dispute to final and binding arbitration under the rules of the American
Arbitration Association (“AAA”).  Upon request of either party, the AAA shall
provide a list of seven (7) arbitrators from Illinois, Wisconsin or Indiana who
are members of the National Academy of Arbitrators.  Each party shall have the
right to reject one panel of arbitrators so provided.  The parties shall select
the arbitrator from the panel by alternate strikes, with the order of strikes to
be determined by a coin toss.  The arbitrator’s authority shall be limited to
interpretation of this Agreement and the arbitrator shall have no authority to
modify or add to the terms hereof.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Contractor has executed this Agreement and Morningstar has
caused this Agreement to be executed by its CEO, Joe Mansueto, on the day and
year above written.

Contractor

 

MORNINGSTAR, INC.

 

 

 

 

 

 

 

 

 

 

/s/ Mike Henkel

 

 

By:

 

/s/ Joe Mansueto

 

Mike Henkel

 

 

 

Joe Mansueto, CEO

 


--------------------------------------------------------------------------------